Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ray A. King on 26 July 2022.

The application has been amended as follows: 

Claim 1 (Currently Amended)
A circuit comprising: 
a switching controller having first, second and third outputs, the first output configured to provide a control signal that includes a high frequency signal adapted to control an output power and a low frequency signal adapted to control the percentage that the output power is on; 
a switching device having first, second and third inputs and an output, the first input coupled to a direct current (DC) terminal, the second input coupled to the first output of the switching controller, the third input coupled to a reference terminal, the output adapted to be coupled to a load, and the switching device configured to provide the controlled output power to drive the load responsive to the control signal at the second input; and 
a shunt circuit including: 
a first transistor coupled between a shunt terminal and the DC terminal, the first transistor having a first gate coupled to the second output of the switching controller; and 
a second transistor coupled between the shunt terminal and the reference terminal, the second transistor having a second gate coupled to the third output of the switching controller;
wherein the switching controller controls the second and third outputs such that the shunt circuit is switched synchronously with the low frequency signal.

Claims 6-7 (Canceled) 

Claim 8 (Currently Amended) 
The circuit of claim [[6]] 1, wherein the shunt circuit is configured to selectively enable the first transistor responsive to the low frequency signal.

Claim 14 (Currently Amended) 
A system comprising: 
an active electromagnetic interference filter (AEF) coupled to a direct current (DC) the DC terminal; 
a switching device having a first input and a second input, the switching device configured to selectively conduct a first current from the first input; 
an inductor coupled between the AEF and the first input, the inductor configured to conduct a second current; 
a capacitor coupled between a ground terminal and the first input, the capacitor configured to conduct a third current; 
a switching controller having a first output and a second output, the second output coupled to the second input of the switching device, the switching controller configured to generate a first signal at the first output and a second signal at the second output, the second signal including a high frequency signal adapted to control an output power of the switching device, and 
a shunt circuit having a shunt current input and a control input, the shunt current input coupled to the first input of the switching device, the control input coupled to the first output, and the shunt circuit configured to selectively conduct a fourth current from the shunt current input responsive to the first signal, in which a sum of the first and fourth currents is a sum of the second and third currents, the shunt circuit including: 
a first transistor coupled between a shunt terminal and the DC terminal, and having a first gate coupled to the switching controller; and 
a second transistor coupled between the shunt terminal and [[a]] the ground terminal, and having a second gate coupled to the switching controller;
wherein the switching controller generates the first signal such that the shunt circuit is switched synchronously with the low frequency signal.
	
Claim 15 (Cancelled)

Claim 18 (Currently Amended)
A method, comprising: 
generating, by a switching device having a first input coupled to a direct current (DC) terminal, a modulated output power at an output of the switching device by switching the switching device to selectively conduct a first current from the first input, responsive to a switching control signal; 
filtering, by an active electronic filter (AEF) coupled to the DC terminal, noise generated by switching of the switching device; 
selectively coupling, by an active shunt, a shunt current to [[an]] the first input of the switching device responsive to a shunt control signal, the active shunt including a first transistor coupled between a shunt terminal and the DC terminal, the first transistor having a first gate responsive to the shunt control signal, and a second transistor coupled between the shunt terminal and a ground terminal, the second transistor having a second gate responsive to the shunt control signal; 
generating, by a switching controller, the switching control signal including a high frequency signal adapted to control the modulated output power of the switching device, and a low frequency signal adapted to control the percentage that the modulated output power is on; and 
generating, by the switching controller, the shunt control signal such that the active shunt is switched synchronously with the low frequency signal to selectively couple the shunt current to the first input to thereby reduce first input of the switching device and a power source of the switching device.

Claim 20 (Currently Amended)
The method of claim 18, further comprising generating, by [[a]] the switch controller, the high frequency signal and the low frequency signal by pulse width modulation, the shunt control signal responsive to the low frequency signal.

Election/Restrictions
Claims 1-5, 8-14, 16-17, as filed 27 April 2022 and as further amended above, are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 18 and 20, as further amended above, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 1 September 2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
Claims 1-5, 8-14, 16-18, 20, as filed 27 April 2022 and as further amended above, are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 is allowable over the prior art of record because the prior art of record, taken alone or in combination, does not teach, suggest, or render obvious a circuit having combination of features including switching controller, switching device, and shunt circuit arranged and operated as recited, including the switching controller providing "a control signal that includes a high frequency signal adapted to control an output power and a low frequency signal adapted to control the percentage that the output power is on; … the switching device configured to provide the controlled output power to drive the load responsive to the control signal at the second input; and a shunt circuit including: a first transistor coupled between a shunt terminal and the DC terminal, the first transistor having a first gate coupled to the second output of the switching controller; and a second transistor coupled between the shunt terminal and the reference terminal, the second transistor having a second gate coupled to the third output of the switching controller; wherein the switching controller controls the second and third outputs such that the shunt circuit is switched synchronously with the low frequency signal". As previously discussed, Wang teaches a prior art LED driver circuit having switching controller controlling operation of switching device/boost-forward converter driven to power LED load and also generally providing a shunt circuit at a DC terminal input portion of the switching device, the shunt circuit including first and second transistors arranged as generally recited. Additionally, prior art Non-Patent Literature (NPL): "A novel valley-fill single-stage boost-forward converter with optimized performance in universal-line range for dimmable LED lighting" further discloses that it is known in the art for such LED driving converters to have controllers use PWM dimming signals for controllable output of the converter, the switch control signal using a combined high frequency switching signal and low frequency dimming duty signal as recited. However, the prior art does not sufficiently teach or suggest operation of the switching controller and particular shunt circuit structure such that the switching controller generates shunt circuit switching control signals such that the shunt circuit is switched synchronously with the low frequency signal that is being applied as part of the power control signal to the switching device, as understood in light of Applicant's Specification and Drawings. No further prior art of record appears to suggests operation of the particular shunt circuit recited to be switched in synchronization with the low frequency component of the control signal as recited. Claim 1, in light of Applicant's Specification and Drawings, therefore overcomes the cited prior art of record.
Claims 2-5, 8-13 are allowed for being dependent on claim 1.
Claim 14 recites a system including essentially the same components of claim 1 together with additional components, operated in essentially the same manner as recited in claim 1, and therefore overcomes the cited prior art of record by the same reasoning applied to claim 1 above.
Claims 16-17 are allowed for being dependent on claim 14.
Claim 18 recites a method of operating essentially the same components in essentially the same manner as recited in claims 1 and 14, and therefore overcomes the cited prior art of record by the same reasoning applied to claim 1 above.
Claims 20 are allowed for being dependent on claim 18.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A SHIAO whose telephone number is (571)270-7265. The examiner can normally be reached Mon-Fri: 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571) 272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID A SHIAO/Examiner, Art Unit 2836                                                                                                                                                                                                        
/REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836